DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged
Information Disclosure Statement
The information disclosure statement filed on 10/2/2020 has been considered.
Drawings
The drawings filed on 5/27/2020 are acceptable.
Specification
The abstract of the disclosure and the specification filed on 5/27/2020 are acceptable.
Allowable Subject Matter
Claims 1-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not disclose “wherein the plurality of probe-compatible connection pads on at least one of the first surface and/or the second surface of the thin-film tile are accessible for connection to one or more probes after assembly of the plurality of flip-chipped integrated circuit dies on the thin- film tile, and the thin-film tile is configured to allow testing, including testing at microwave radio frequencies, of some or all of the plurality of integrated circuit dies flip-chip assembled on at least the first surface of the thin-film tile before singulation of the die/tile assemblies” in combination with the remaining claimed features.
Regarding claim 21, the prior art does not disclose “wherein the plurality of probe-compatible connection pads on at least one of the first surface and/or the second surface of the thin-film tile are accessible for connection to probes after assembly of the plurality of integrated circuit dies on the thin-film tile, and the thin-film tile is configured to allow testing, including testing at microwave radio frequencies, of some or all of the plurality of integrated circuit dies affixed on at least the first surface of the thin- film tile before singulation of the die/tile assemblies” in combination with the remaining claimed features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A HARRISTON whose telephone number is (571)270-3897.  The examiner can normally be reached on Mon-Fri, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571 270 7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM A HARRISTON/Primary Examiner, Art Unit 2899